340 S.W.3d 602 (2011)
STATE of Missouri, Plaintiff/Respondent,
v.
Christopher CARR, Defendant/Appellant.
No. ED 94832.
Missouri Court of Appeals, Eastern District, Division Two.
April 12, 2011.
Matthew Ward, Columbia, MO, for Appellant.
Chris Koster, Attorney General, John M. Reeves, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before GLENN A. NORTON, P.J., KATHIANNE KNAUP CRANE, J. and GEORGE W. DRAPER III, J.
PER CURIAM.
Defendant Christopher Carr appeals from the judgment entered after a jury found him guilty of criminal nonsupport. No jurisprudential purpose would be served by a written opinion. The parties have been provided with a memorandum for their information only, setting forth the reasons for this decision. The judgment is affirmed pursuant to Rule 30.25(b).